OPINION — AG — UNDER THE PROVISIONS OF SECT. 16, HOUSE BILL NO. 1001, EXTRAORDINARY SESSION OF THE THIRTY-SIXTH LEG.(1977), THE NEGOTIATING PARTIES MAY NEGOTIATE AND AGREE TO A DISTRIBUTION OF THE MANDATED SALARY INCREASE WHICH MAY PROVIDE FOR A PER TEACHER ALLOCATION OTHER THAN THAT PROVIDED IN SAID BILL UNDER CIRCUMSTANCES IN WHICH THE NEGOTIATING PARTIES ARE NEGOTIATING, AS PROVIDED BY 70 O.S. 1971 509.1 [70-509.1], ET SEQ., AND WHERE BOTH NEGOTIATING PARTIES DESIRE THAT SUCH ALLOCATION BE NEGOTIABLE.  UNDER SUCH CIRCUMSTANCES, IF THE NEGOTIATING PARTIES HAVE FAILED TO REACH AN AGREEMENT PRIOR TO THE COMMENCEMENT OF CLASSES, THE PAYMENT OF THE MANDATED SALARY INCREASES MAY BE HELD IN ABEYANCE BY AGREEMENT, SUBJECT TO APPLICABLE FISCAL YEAR SPENDING LIMITATIONS FOR RETROACTIVE PAYMENT UNTIL THE ALLOCATION OF THE MANDATED INCREASE HAS BEEN AGREED UPON. (R. THOMAS LAY)